Citation Nr: 1504382	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, panic disorder, and agoraphobia.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1971.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision reopened the Veteran's claim for PTSD, but continued to deny the claim on its merits.  In July 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2012.  The Veteran filed a Substantive Appeal (VA Form 9) later in March 2012 that requested a Travel Board hearing.  In September 2012, the Veteran's representative informed the Board that the Veteran wanted to cancel his request for a hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014).  
    
In November 2013, the Board issued a decision that reopened the Veteran's claim for PTSD; recharacterized the claim in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), as a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, panic disorder, and agoraphobia; and remanded the issue for a new VA examination.  After obtaining the requested examination, the RO continued the previous denial of the claim in an April 2014 Supplemental Statement of the Case.  

Also in April 2014, the Veteran submitted a letter accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   
 
The Board notes that VA has not requested any private medical records on behalf of the Veteran.  The Veteran's claims file contains only one Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) (VA Form 21-2141) dated September 2010 that lists both J.C., MD and M.A., MA.  This authorization is not valid because it lists two providers on one authorization form.  VA did not alert the Veteran to this problem, mostly likely, because the Veteran submitted reports from these providers himself.  In his April 2014 letter, the Veteran states that he completed an authorization for Dr. J.N. and that VA should have those records.  However, there is no authorization or records in the Veteran's claims file for Dr. J.N.  Thus, the Veteran is advised that VA does not have records from Dr. J.N., and, if the Veteran wants VA to consider records from Dr. J.N., the Veteran must complete an authorization (VA Form 21-2141) to allow VA to obtain the records or the Veteran must provide the records directly to VA.
  
The Board also notes that there is some discrepancy with respect to which service organization represents the Veteran.  The Veteran's claims file contains an August 2010 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) identifying the Kentucky Department of Veterans Affairs (KDVA) as his representative.  However, in an August 2014 letter, the Disabled American Veterans (DAV) states that it is the Veteran's accredited representative and submitted an application for new claims on behalf of the Veteran.  There is no VA Form 21-22 appointing the DAV as the Veteran's representative or document revoking KDVA's representation of the Veteran in the claims file.  In a December 2014 letter, the Board requested that the Veteran clarify his representation.  There has been no response to this letter; therefore, as stated in the Board's letter, the Board will treat KDVA as still representing the Veteran, as stated on the title page of this decision, and will return to the adjudication process. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with this claim.  A review of the Virtual VA claims file reveals that the documents are either duplicative of the evidence in the VBMS claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

By way of background, November 2009 and July 2010 statements from Dr. J.C. report that he has treated the Veteran since 1999 for PTSD, agoraphobia, anxiety, and depression.  Dr. J.C. opined that these disorders were brought on by the Veteran's service in Vietnam and lead to mental breakdown in 1999.  July 2010 and July 2012 statements and an undated psychological assessment apparently prepared for the Social Security Administration by M.A., MA (certified psychologist) indicate that she believes the Veteran warrants diagnoses of PTSD, panic disorder with agoraphobia, and major depression.  A June 2011 psychological report by E.J., Ph.D. (psychologist) shows a diagnosis of PTSD due to Vietnam experiences, but also notes that the results of testing performed were found to be invalid.

In December 2010 the Veteran was afforded a VA examination.  The examiner diagnosed major depression, recurrent, moderate with possible psychosis and PTSD from civilian-based stressors.  The examiner opined that the Veteran's PTSD and depression were far less likely than not caused by or a result of his military service, but rather were most likely the result of his pre- and post-military stressors.  In his July 2011 notice of disagreement, the Veteran noted the December 2010 VA examiner's opinion was based upon incorrect facts. 

The Veteran was afforded a second VA examination in January 2012.  The January 2012 VA examiner stated that the results of the Veteran's psychological testing indicated extreme over-reporting of symptoms and functional impairment; therefore, the examiner could not confirm any psychiatric diagnosis.  The examiner also stated that even if the Veteran's self-report "was assessed to be valid, he does not report symptoms consistent with PTSD."  In its November 2013 decision, the Board found the January 2012 VA examiner's opinion inadequate as she did not discuss any of the psychiatric diagnoses or findings by the Veteran's private treating providers or the December 2010 VA examiner. 

On remand, the Board directed that a new VA examination be conducted by an examiner other than those who performed the prior VA examinations.  The examiner was requested to identify any acquired psychiatric disorder that was currently manifested or that had been manifested at any time since August 2010, and, if found, to opine on whether such acquired psychiatric disorder was incurred in or related to the Veteran's active military service; and, if a diagnosis of PTSD was warranted, to identify the particular stressor(s) upon which the diagnosis was predicated and to provide an opinion concerning whether such diagnosis related to a fear of hostile military or terrorist activity.   

The Veteran was afforded a new VA examination in December 2013.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria and that the Veteran did not have a mental disorder that conforms to DSM-5 criteria.  However, the examiner continued that because of grossly over-reported symptoms and functional impairments in the current psychological testing, self-reported history and symptoms/functional impairments were not reliable.  Therefore, the examiner could not establish any current mental health diagnosis or render an opinion as to etiology of any symptoms.  

Following the examination, the Veteran submitted a letter in April 2014 alleging that the VA examiners had not considered the Veteran's private treatment and setting forth a new personal trauma stressor, i.e., that on the first night he was in Vietnam he was sodomized by one of his fellow soldiers while two others held a gun to his head.

The Board acknowledges that the Veteran has already had three VA examinations, but finds that this case must be remanded for yet another VA examination.  Although the December 2013 VA examiner reviewed the Veteran's claims file, thoroughly interviewed the Veteran, and performed relevant testing, the Board finds this examination to be inadequate to the extent that any opinions that were provided were contradicted by the examiners finding that he could not establish any current mental health diagnosis or render an opinion as to etiology of any symptoms because testing results were not reliable due to grossly over-reported symptoms and functional impairments.  Thus, the examiner did not, or was not able to, provide the opinions requested in the Boards remand instructions.  The examiner also did not reconcile his findings with those from the December 2010 VA examination or address the diagnoses made by the Veteran's private providers.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, the Board finds that this case must be remanded for a VA examination in light of the newly alleged in-service personal trauma stressor.  For VA purposes, personal trauma is an event of human design that threatens or inflicts harm.  Examples of personal trauma include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  See VA Adjudication Manual M21-1MR, IV.ii.1.D.17.a.  To establish service connection for PTSD based on personal trauma, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  However, this does not mean that the evidence actually proves that the incident occurred, but that there is at least an approximate balance of positive and negative evidence that the event did occur.  See id. at 17.b.  Importantly, allegations of personal assault traumatic events are not required to be verified in non-PTSD service connection cases. 

Where the claimed stressor alleges personal trauma, there are special evidentiary procedures.  Patton v. West, 12 Vet. App. 272 (1999); see also VA Adjudication Manual M21-1MR, IV, ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence. 

Thus, when the claimed stressor is physical or sexual assault, evidence from sources other than the service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 

PTSD cases based on personal assault stressors have special notice requirements.  The notice letter must include information about the alternative forms of evidence.  VA must provide the veteran with such notice prior to denying the claim.  38 C.F.R. § 3.304(f)(5) (2014).  In the present case, the Veteran has not received such notice; therefore, on remand, the Veteran is to be provided with VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault. 

In light of the Veteran's claimed personal trauma stressor, the Board finds that the Veteran must be provided a new VA examination to determine if the evidence supports the Veteran's assertion of an in-service personal assault and, if so, whether any current psychiatric diagnosis is etiologically related to this.  
 
All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice, i.e. VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault, that advises him of the alternative forms of evidence to verify personal assault stressors in PTSD cases.  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).   

2.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any mental health treatment to him.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist (other than the ones who performed the Veteran's December 2010, January 2012, and December 2013 VA examinations) to determine the nature and etiology of any acquired psychiatric disorder that the Veteran now has.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to offer an addressing the following inquiries:

(a)  Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes," and assuming a personal assault occurred in service as reported by the Veteran, is it at least as likely as not (probability of at least 50 percent), that there is a causal connection between any current symptoms of PTSD and that assault?
 
(b)  If PTSD is diagnosed, is it at least as likely as not (probability of at least 50) that such diagnosis is related to a fear of hostile military or terrorist activity?  In making this assessment, the examiner is to consider the Veteran's accounts of constant fear that he could be killed at any moment, and of frequent mortar/rocket attacks at the base in Vietnam at which he was stationed.  See the August 2010 statement by the Veteran's representative and the August 2010 statements by the Veteran. 

The Board notes that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c)  If PTSD is diagnosed, please specifically identify the particular stressor(s) upon which the diagnosis is predicated. 

(d)  Does the Veteran meet the criteria for any psychiatric disorder OTHER THAN PTSD?  If the answer is "Yes," please provide the diagnosis for each such mental disorder found to exist.

(e)  For each diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder was caused by, or is it the result of, any event that occurred during service, to include the Veteran's account of an in-service personal assault, and including his accounts of constant fear that he could be killed at any moment, and of frequent mortar/rocket attacks at the base in Vietnam at which he was stationed?

(f)  If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, to include PTSD, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with the other findings and opinions of the Veteran's private treating providers and the December 2010 VA examiner.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted) or studies, which may reasonably explain the medical guidance in the study of this case.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




